t c memo united_states tax_court samuel s yasgur and eva a yasgur petitioners v commissioner of internal revenue respondent docket no 20391-06l filed date jared j scharf for petitioners alex shlivko and sheila olaksen for respondent memorandum findings_of_fact and opinion gale judge pursuant to sec_6320 and sec_6330 petitioners petitioned the court to review a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter issued by the internal_revenue_service office of appeals appeals the decision letter sustained respondent’s filing of a notice_of_federal_tax_lien as to the unpaid portion of the federal_income_tax petitioners reported as due on their return and respondent’s proposed levy to collect that unpaid tax petitioners challenge the decision letter to the extent that it relates to the filing of the lien for which they timely requested a hearing under sec_6320 sec_6320 hearing after receiving an date notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioners’ only challenge to the filing of the lien notice is their contention that their underlying tax_liability for is less than respondent asserts unless otherwise indicated section references are to the applicable versions of the internal_revenue_code the decision letter related to an equivalent_hearing that appeals held as to both the lien and the proposed levy appeals concluded that petitioners were not entitled to a sec_6320 hearing as to the lien because petitioners failed to timely request such a hearing appeals also concluded that petitioners failed to timely request a hearing under sec_6330 as to the proposed levy respondent now asserts and we agree that petitioners’ request for a sec_6320 hearing was timely as to the lien we note that the lien notice was mailed on date and petitioners’ attorney requested a hearing concerning the lien in a letter dated date the decision letter therefore contains a determination with respect to the lien that may be reviewed by this court see 119_tc_252 cf 131_tc_47 holding that the court lacked jurisdiction to review a decision resulting from an equivalent_hearing macdonald v commissioner tcmemo_2009_63 similar holding the court previously ordered that petitioner eva a yasgur is precluded from challenging the existence or amount of her underlying tax_liability for because she had a prior opportunity to do so see sec_6330 126_tc_356 we noted that mrs yasgur received as to the liability an date levy notice ie letter final notice_of_intent_to_levy and notice of your right to a hearing and failed to avail herself of her right under sec_6330 to timely request a hearing as to the levy notice to challenge the liability see generally sec_6330 and b we now decide whether petitioner samuel s yasgur is precluded under sec_6330 from challenging his underlying tax_liability for because as respondent contends mr yasgur either received was aware of or deliberately failed to learn of an date levy notice issued to him as to the liability the court held an evidentiary hearing on this matter and we find that mr yasgur neither received nor deliberately refused receipt of the levy notice mailed to him as to petitioners’ federal_income_tax liability accordingly we hold that mr yasgur may challenge his underlying tax_liability for and we will remand this case to appeals to allow him to do so findings_of_fact the parties submitted stipulated facts and exhibits which we incorporate petitioners are husband and wife and they resided in new york when their petition was filed mr yasgur has practiced law for more than four decades following his graduation from cornell university and the university of chicago school of law at the time of the evidentiary hearing he was the county attorney for the county of sullivan new york though married petitioners ceased living together in mr yasgur resided in rock hill new york and mrs yasgur resided approximately miles away in petitioners’ jointly owned house in mamaroneck new york mamaroneck house after petitioners ceased living together and throughout the period in issue they maintained a cordial but distant relationship communicating only sporadically they would often go months without communicating petitioners continued to file joint returns after they established separate residences and they listed the address of the mamaroneck house as their address on their joint returns mamaroneck address the parties have stipulated that the mamaroneck address was each petitioner’s last_known_address for all relevant purposes mrs yasgur generally forwarded to mr yasgur the mail he received at the mamaroneck address which consisted primarily of correspondence related to federal and state taxes it was her practice to forward unopened any mail addressed to mr yasgur individually and to open mail addressed to them jointly and to forward to mr yasgur either the original or a copy on or about date petitioners filed a joint federal_income_tax return for return reporting a tax_liability of dollar_figure and tax due of dollar_figure the dollar_figure liability was attributable primarily to petitioners’ reporting of certain passive_income from mr yasgur’s interest in a law partnership the partnership had issued a schedule_k-1 form_1065 partner’s share of income credits deductions etc to mr yasgur shortly before the extended due_date of his return which reported his share of the partnership’s passive_income in an amount that mr yasgur believed was significantly overstated mr yasgur’s relationship with his partners had become acrimonious as of that time and petitioners were unable to obtain from the partnership any documentation to support mr yasgur’s belief upon the advice of their accountant tax preparer petitioners reported mr yasgur’s share of partnership income on their return consistently with the schedule_k-1 with the intention of subsequently filing an amended_return when they had documentation to support mr yasgur’s claim of a lesser share respondent timely assessed the dollar_figure reported liability and petitioners have not paid the dollar_figure balance due or any interest thereon by date respondent’s collection office in holtsville new york holtsville office had notified petitioners by correspondence addressed to them jointly at the mamaroneck address that they owed the reported unpaid tax mr yasgur promptly contacted the collection manager in the holtsville office mr yasgur explained to the manager that petitioners believed that their return overreported their federal_income_tax liability for that year and requested that respondent refrain from any further collection activity until such time as petitioners could file an amended_return for the holtsville manager suggested that the means available to petitioners to forestall collection actions would be to enter into an installment_agreement mr yasgur informed mrs yasgur of his discussions with the holtsville collections manager those discussions extended at least through date as reflected in a letter he sent to the manager on that date requesting additional time to execute the necessary forms for proposing an installment_agreement nonetheless on date respondent’s automated collection system support office in bensalem pennsylvania mailed separate notices of intent to levy ie letter sec_1058 to mr and mrs yasgur by certified mail to the mamaroneck address mrs yasgur received notification of these two pieces of certified mail and on date picked both up from the u s post office in mamaroneck new york the certified mailings were sent with return receipt service mrs yasgur signed the return receipt for each mailing a form_4340 certificate of assessments payments and other specified matters for petitioners’ taxable_year records that respondent received two separate signed return receipts for certified mail on date mrs yasgur did not forward to mr yasgur the notice_of_levy addressed to him and neither petitioner requested a hearing with respect to the levy notices within days of their mailing at some time before date petitioners contacted an attorney jared j scharf who represents them in this proceeding regarding one or both of the notices of levy on date petitioners executed a power_of_attorney authorizing mr scharf to represent them with respect to their income_tax on date mr scharf sent a letter to respondent requesting a hearing with respect to the levy notice mailed on date the form_4340 for petitioners’ taxable_year records that two notices of intent to levy were issued on date and a certified mail list postmarked on the same date records separate certified mailings to mr and mrs yasgur the parties stipulated and petitioners contend that mr scharf’s date letter requested a hearing with respect to a notice of lien mailed on date discussed infra the letter on its face contradicts the stipulation the continued on date two days before mr scharf requested a hearing with respect to the levy notice an office of respondent in cincinnati ohio mailed a notice of lien filing ie letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 addressed to petitioners jointly at the mamaroneck address on date mr scharf sent a letter to respondent requesting a hearing with respect to the notice of lien filing in late date petitioners submitted to respondent an amended federal_income_tax return for on which they reported that their total_tax for that year was dollar_figure rather than dollar_figure as originally reported and claimed a refund due of dollar_figure on or about date mr scharf submitted to respondent a form request for a collection_due_process or equivalent_hearing on behalf of petitioners in which he also requested a hearing with respect to both the levy and the lien notice continued letter requests a hearing with respect to a notice_of_levy issued on date and makes no mention whatsoever of the notice of lien we accordingly find as above contrary to the stipulation see 93_tc_181 holding that the court may disregard a stipulation that is clearly contrary to the evidence in the record see also 115_tc_255 n same aff’d 276_f3d_1269 11th cir petitioners’ hearing request was assigned to an appeals settlement officer who having determined that their request for a hearing was untimely with respect to both the levy notice and the lien notice provided them an equivalent_hearing and issued a decision letter the decision letter determined inter alia that petitioners were not entitled to challenge the existence or amount of the underlying tax_liability because they had a prior opportunity to discuss the tax_liability opinion mr yasgur contends that the determination by appeals to sustain the lien notice filing was an abuse_of_discretion because he has no unpaid tax_liability for it is respondent’s position however that mr yasgur’s underlying tax_liability for may not be disputed in this proceeding because he had a prior opportunity to dispute that liability and failed to do so sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer after a demand for the taxes has been made and the taxpayer fails to pay those taxes the lien arises when an assessment is made see sec_6322 the secretary generally must file a notice of lien with certain state or local authorities where a taxpayer’s property is situated for the lien to be valid as noted it is now undisputed that the hearing request was timely with respect to the lien notice we accordingly have jurisdiction to review the related determination embodied in the decision letter see supra note against third parties see sec_6323 f lindsay v commissioner tcmemo_2001_285 aff’d 56_fedappx_800 9th cir sec_6320 provides that the secretary shall furnish the taxpayer with written notice of the filing of a notice of lien and of the taxpayer’s right to a hearing with appeals concerning the lien see sec_6320 if the taxpayer timely requests a hearing the taxpayer generally may raise at the hearing any relevant issue relating to the unpaid tax or the lien see sec_6320 sec_6330 the taxpayer may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency with respect to the liability or otherwise have an opportunity to dispute the liability see sec_6330 when such a challenge is allowed it may cover amounts reported as due on the taxpayer’s original return see 122_tc_1 the secretary is authorized to collect a taxpayer’s unpaid tax by levying upon the taxpayer’s property or rights to property sec_6331 however such a levy generally requires that the secretary first notify the taxpayer in writing of his right to a prelevy hearing with appeals on the issue of whether the levy is appropriate sec_6330 b where the liability for the unpaid tax is joint_and_several because it arises from a joint_return the secretary or_his_delegate must send a separate notice to each spouse upon whose property the commissioner intends to levy see 116_tc_263 see generally internal_revenue_manual pt date collection must issue separate notices to husband and wife when the liabilities are joint a taxpayer is entitled to the hearing with appeals so long as the taxpayer’s request is made within days of the day after the day that the notice was personally left at the taxpayer’s dwelling or place of business or sent by certified or registered mail return receipt requested to the taxpayer’s last_known_address sec_6330 sec_301_6330-1 q a-c3 proced admin regs see also 127_tc_68 respondent argues that mr yasgur had a prior opportunity to dispute his underlying tax_liability because he could have requested a hearing with respect to the date levy notice respondent contends that mr yasgur either received was aware of or deliberately failed to learn of the levy notice respondent relies on sec_301_6320-1 q a-e7 proced admin regs which precludes a taxpayer from challenging his or her underlying tax_liability in a sec_6320 hearing if the taxpayer previously received a notice_of_levy with respect to the same tax and tax period and did not request a hearing see also bell v commissioner t c pincite nichols v commissioner tcmemo_2007_5 a similar preclusion may also apply where an individual did not receive a notice_of_levy because he or she deliberately refused to receive it cf 114_tc_604 holding that the taxpayer was precluded from challenging her underlying tax_liability in a proceeding commenced under sec_6330 because she deliberately refused receipt of a notice_of_deficiency that would have allowed her to challenge that liability earlier sec_301_6320-1 q a-e7 proced admin regs has no preclusive effect where an individual neither actually received a notice_of_levy nor deliberately refused to receive the notice see downing v commissioner tcmemo_2007_291 respondent concedes that he has the burden of production to show that mr yasgur received the notice_of_levy so that sec_6330 and sec_301_6320-1 q a-e7 proced admin regs would preclude mr yasgur from challenging the underlying tax_liability mr yasgur denies that he ever received a notice_of_levy addressed to him and contends that he only became aware of the notice_of_levy addressed to mrs yasgur in early date well after the expiration of the 30-day period for requesting a hearing respondent relies upon the presumption of official regularity to establish receipt under that presumption respondent’s production of the certified mail list showing that two levy notices were sent by certified mail to the mamaroneck address and that one such notice was addressed to mr yasgur and the other notice was addressed to mrs yasgur creates a strong presumption that the notices were mailed to that address that they were delivered or offered for delivery there and that they were actually received by the addressees see sego v commissioner t c pincite 75_tc_318 aff’d without published opinion 673_f2d_1332 7th cir casey v commissioner tcmemo_2009_131 see also 111_us_185 92_tc_793 aff’d 909_f2d_1155 8th cir respondent has proffered evidence sufficient to entitle him to a finding on the basis of the presumption that the levy notice issued to mr yasgur was delivered to the mamaroneck address the form_4340 for petitioners’ taxable_year records that two separate notices of levy were issued on date and the certified mail list postmarked on the same date records that separate certified mailings were made at that time to mr yasgur and to mrs yasgur further the form_4340 records that return receipts confirming that the certified mailings had been claimed were returned to respondent on date mrs yasgur’s testimony confirms that two items of certified mail were claimed she recalls going to the post office and claiming them petitioners attempt to show irregularity in the foregoing on two grounds first they suggest that because the record includes two copies of the levy notice addressed to mrs yasgur and no copy of the levy notice addressed to mr yasgur then it must be the case that the two certified mail envelopes claimed by mrs yasgur each contained a notice_of_levy addressed to her that contention is easily dismissed as mrs yasgur’s levy notice on its face states that a copy of the notice is enclosed second mrs yasgur testified at trial that she recalls that she never received a levy notice addressed to mr yasgur however in a previous sworn statement mrs yasgur stated that she did not recollect receiving a levy notice addressed to mr yasgur as the finder of fact we are skeptical that recall improves over time having observed mrs yasgur’s demeanor her claim at trial that she recalled not receiving a levy notice addressed to mr yasgur after having previously sworn that she could not recall receiving a levy notice addressed to him is simply not reliable we reject it and conclude instead that at best mrs yasgur cannot recall whether a certified mailing she received was addressed to mr yasgur mrs yasgur’s unreliable recollections are insufficient to rebut the presumption arising from respondent’s records that a notice_of_levy addressed to mr yasgur was delivered to the mamaroneck address see sego v commissioner t c pincite if mr yasgur had been residing at the mamaroneck address and there were no other evidence bearing on this issue that might well end the matter and entitle respondent to the further finding that mr yasgur received the notice_of_levy mailed to him but the matter does not end here there is other significant evidence rebutting any presumption of receipt petitioners have established that beginning in through the period after the levy notice was mailed to mr yasgur he did not reside at the mamaroneck address and communicated only infrequently with mrs yasgur mr yasgur testified that he was unaware of any levy notice until early date respondent contends that mr yasgur was aware of the levy notice because mrs yasgur would undoubtedly have told him about something so serious and significant affecting their financial circumstances we are not persuaded when mrs yasgur picked up the levy notices in early date she was aware because mr yasgur had advised her that mr yasgur had been in regular discussions with the holtsville collections manager since at least date to resolve their federal_income_tax liability mrs yasgur had previously received other correspondence from the internal_revenue_service irs concerning the liability and had forwarded it to mr yasgur or otherwise made him aware of it we believe that mrs yasgur plausibly could have believed that the levy notices concerned matters that mr yasgur was already addressing with the holtsville office and therefore misjudged their significance and the importance of notifying mr yasgur of them in addition mr yasgur an attorney was generally punctilious and transparent in his dealings with the irs when he received a schedule_k-1 that he believed significantly overstated his share of partnership income his course of action was nevertheless to report the income on his return and thereafter to seek documentation to support his claim of overstatement similarly when the holtsville office first sent correspondence indicating that it intended to collect the liability reported on the return mr yasgur promptly contacted the holtsville collections manager and commenced discussions to address the matter which were ongoing when the notice_of_levy was issued by another irs office this pattern of conduct which is undisputed is at odds with the contention that mr yasgur received or was aware of the levy notice within the 30-day period to request a hearing and simply ignored it finally respondent argues alternatively that mr yasgur deliberately failed to learn of the levy notice mailed to him respondent perceives a deliberate scheme wherein mr yasgur arranged to have all irs correspondence sent to the mamaroneck address while residing elsewhere so that he could disclaim knowledge of any notice when it served his interests respondent thereby apparently seeks to bring these circumstances within the deliberate refusal line of cases where receipt of irs correspondence is deemed to have occurred notwithstanding the absence of actual receipt when the evidence supports a finding that the taxpayer deliberately refused delivery see eg 114_tc_604 baxter v commissioner tcmemo_2001_300 in lehmann v commissioner tcmemo_2005_90 we suggested that a taxpayer who intentionally provided the commissioner with an inaccurate address had deliberately refused a notice_of_deficiency mailed to that address despite the notice’s having been returned unclaimed to the commissioner we do not find that mr yasgur engaged in any similar scheme to thwart receipt of irs correspondence he did not provide the mamaroneck address to respondent in bad faith he used the mamaroneck address for federal_income_tax purposes because mrs yasgur still lived there and the couple continued to file joint returns the form_1040 used for filing jointly allowed entry of only one address in addition mr yasgur had no reason to suspect that a notice_of_levy would be mailed to him in date at the time he was in active discussions with the holtsville office concerning an installment_agreement to cover the liability finally that mr yasgur was not attempting to thwart receipt is also seen in the fact that he did receive several irs mailings sent to him at the mamaroneck address including the initial collection correspondence sent by the holtsville office and the lien notice at issue instead mr yasgur’s circumstances are more akin to those of taxpayers who are not residing at their last_known_address when a notice is sent see eg kuykendall v commissioner 129_tc_77 smith v commissioner tcmemo_2008_229 such taxpayers have not received a notice within the meaning of sec_6330 or sec_301_6320-1 q a-e7 proced admin regs nor have they deliberated refused receipt for the foregoing reasons we find that mr yasgur neither deliberately refused delivery nor deliberately failed to learn of the levy notice mrs yasgur neglected to forward it to him or to tell him about it until approximately three months later but that is insufficient grounds to conclude that he should be deemed to have received it we accordingly hold that mr yasgur is entitled to challenge his underlying tax_liability for and we will remand this case to appeals to allow him to do so we have considered all arguments respondent made for a contrary holding and to the extent not discussed we have rejected those arguments as without merit to reflect the foregoing an appropriate order will be issued
